Citation Nr: 1232476	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980 and from December 2003 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.

When the Veteran's case was before the Board in July 2011, his claim of entitlement to an initial evaluation in excess of 50 percent for PTSD was denied.  The Board also addressed the evaluation of the Veteran's diabetes mellitus, finding that the criteria for an evaluation in excess of 20 percent had not been met prior to January 12, 2009, and that the criteria for an evaluation of 40 percent had been met from that date.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2012 the parties filed a joint motion to remand the appeal.  Therein they noted that the Board's order with respect to the issue of evaluation of diabetes mellitus was not contested and should be affirmed.  In March 2012 the Court granted the parties' motion, remanding the decision only to the extent that it denied an evaluation in excess of 50 percent for PTSD for action consistent with the terms of the joint motion.


FINDING OF FACT

PTSD is manifested by depression, social isolation, sleep impairment, low interest in pleasurable activities, anxiety, irritability, decreased concentration, intrusive thoughts, hypervigilance, and increased startle response.

 

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2009, prior to the adjudication of the Veteran's PTSD claim, discussed the evidence necessary to support a claim of entitlement to service connection for PTSD.  The Veteran was asked to complete and return a questionnaire concerning his claimed stressors.  The evidence already of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board concludes that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  The Veteran has been afforded VA examinations and the Board finds that they were adequate in that they were performed by neutral, skilled providers who reviewed the file and offered sufficient rationale for their conclusions.  The Veteran has also been afforded the opportunity to testify before the undersigned.  Neither he nor his representative has otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked questions specifically regarding the Veteran's symptoms.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's PTSD has not significantly changed, and that a uniform rating is for application.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

On VA psychiatric examination in January 2008, the examiner noted that the Veteran sought service connection for anxiety/stress as secondary to diabetes mellitus.  He endorsed combat experience in Iraq during a 12-month deployment.  He noted that he had been married for 26 years and that his family relationships were really good.  He indicated that he was quick tempered and had low tolerance.  He stated that he had few close friends.  With respect to activities and leisure pursuits he noted that he fished occasionally and enjoyed boating.  He denied a history of violence or assaultiveness.  The examiner determined that the Veteran's current psychosocial functional status was mildly impaired.  On mental status examination the Veteran's general appearance was clean and neat.  Examination of psychomotor activity and speech was unremarkable.  The Veteran was cooperative and his affect was normal.  His mood was good.  Attention was good, and the Veteran was oriented.  Thought process and content were unremarkable.  There were no delusions.  The Veteran was noted to understand the outcome of his behavior and to understand that he had a problem.  His intelligence was noted to be average.  He endorsed sleep impairment, but described it as related to diabetic neuropathy.  There was no inappropriate or obsessive behavior noted.  The Veteran denied panic attacks.  He also denied homicidal and suicidal thoughts.  His impulse control was noted to be good and he denied episodes of violence.  Memory was intact.  The examiner noted that the Veteran was employed full time as a park ranger in the Florida Everglades and that he had lost no time from work during the previous 12-month period.  The examiner concluded that there was no Axis I diagnosis, noting that the Veteran did not meet the criteria for a mental disorder.  

A May 2009 VA psychiatry consultation report indicates that the Veteran presented for initial intake.  He reported that he had been experiencing crazy dreams, and that he was easily startled and unhappy.  He stated that he had been deployed to Iraq and that he knew three people who were killed there.  He related that he had been discharged from the National Guard because of his diabetes.  He denied past psychiatric history.  On mental status examination the Veteran was calm and cooperative.  The cognitive screen was negative.  There was no impairment of motor function and speech was coherent.  The Veteran's mood was dysthymic with congruent affect.  Thought processes were linear and there were no delusions or perceptual disturbances.  The Veteran denied suicidal and homicidal ideation.  The assessment was anxiety disorder not otherwise specified.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.

On intake at a Vet Center in September 2009, the Veteran reported poor memory, increased lethargy, and panic attacks, as well as dysphasia.  He endorsed flashbacks, anhedonia, overall depression, nightmares, low energy, hyper vigilance, and hyperarousal.  He noted that arguments with his spouse had increased.  He also reported that he had begun drinking a year previously to increase potential for sleep and reduce feelings of anxiety and fear.  

In November 2009 a Vet Center readjustment counselor noted the Veteran's report of hyper vigilance and decreased tolerance.  The Veteran also reported increased anger and intrusive thoughts.  The assessment was PSTD.

In a December 2009 letter, the Vet Center counselor stated that the Veteran had been treated since August 2009.  She discussed the Veteran's symptoms, to include reliving of combat traumas to include frequent dissociative flashback episodes and feelings of imminent danger.  She also noted physiological reactivity, sleep disturbance, hyper vigilance, distressing recurrent and intrusive vivid reexperiencing of combat traumas, avoidance, increased anxiety, depression, insomnia, irritability, and anger.  She indicated that the Veteran had difficulty with his employment due to his inability to establish and maintain effective relationships in occupational and social settings, and that he had extreme difficulty in adapting to stressful circumstances.  She stated that he had difficulty with both short and long term memory, as well as with concentration.  She indicated that he had decreased energy and interest, as well as disturbances in motivation and mood.  She noted that the Veteran's PTSD had affected his relationships with his family and friends due to loss of emotional closeness, communication, and trust.  

An additional VA examination was carried out in March 2010.  The Veteran's history was reviewed.  The examiner noted that the Veteran had undergone treatment in the previous year, and that it resulted in the Veteran being slightly less irritable, and that his nightmares were slightly less clear.  The Veteran reported that his anxiety, hyper vigilance, and startle response were about the same.  He noted that he remained married, and that there had been conflict due to nightmares, irritability, over-protectiveness and hypervigilance with his younger son.  He reported good rapport with his sons, siblings and parents.  He noted that he had two friends at work but that they did not socialize outside of work except for occasional fishing.  He indicated that he avoided noise and crowds.  On mental status examination, the Veteran was tense.  Speech was spontaneous, clear, and coherent.  He was cooperative.  His mood was anxious and irritable, and his affect was appropriate.  He was easily distracted but could perform serial sevens and spell a word forward and backward.  He was oriented.  His thought process was unremarkable.  Thought content included intrusive thoughts about Iraq.  There were no delusions.  Judgment and insight were intact.  He endorsed mid insomnia and nightmares of Iraq two to three nights per week.  He denied hallucinations.  There was no inappropriate behavior, but the Veteran endorsed obsessive or ritualistic behavior in repeatedly checking doors at night due to safety concerns.  He denied panic attacks, as well as homicidal and suicidal ideation.  Impulse control was noted to be fair, with a report of loss of temper at times.  The examiner noted that the Veteran's PTSD caused moderate problems with shopping, driving, and other recreational activities.  Memory was intact.  The examiner noted that the Veteran was employed full time as a park ranger and that problems related to occupational functioning included decreased concentration and poor social interaction.  The diagnosis was PTSD.  The examiner assigned a GAF score of 60.  He concluded that PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood.  He concluded that there were no deficiencies in judgment.  

At his August 2010 hearing, the Veteran testified that he experienced daily anxiety, depression, and periods of nervousness especially with crowds.  He expressed suspicion of people who appeared to be of Middle Eastern descent.  He noted that watching the news upset him.  He indicated that he had problems with his memory.

In the March 2012 joint motion, the parties agreed that the Board failed to adequately address the March 2010 VA examiner's conclusion that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood; and the Vet Center counselor's December 2009 comments regarding the Veteran's difficulty with employment due to his inability to establish and maintain effective relationships in occupational and social settings.  

Having reviewed the record pertaining to the Veteran's PTSD, the Board concludes that an evaluation in excess of 50 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's symptoms include increased startle response, anxiety, depression, lethargy, anhedonia, flashbacks, nightmares, sleep disturbance, hyper vigilance, social isolation, and intrusive thoughts.  The Vet Center counselor has indicated that the Veteran has difficulty with employment due to his inability to establish and maintain effective relationships and that he has extreme difficulty adapting to stressful circumstances.  The Board accepts that the Veteran's PTSD impacts his interpersonal relationships and his employment.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms is no more than moderate.  The Veteran's insight and judgment are intact.  He has been consistently oriented.  There has been no impairment of the Veteran's thought processes, and thought content have been unremarkable.  No inappropriate behavior has been noted.  While the Vet Center counselor has commented that the Veteran has difficulty with work due to his inability to establish and maintain effective relationships, the Veteran remained employed and reportedly had some positive relationships in the workplace.  In fact, in March 2010 the Veteran reported good rapport with relatives and stated that he had two friends at work.  At that time, he denied panic attacks.  The Board acknowledges that the March 2010 examiner concluded that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood; she did not specify the severity of that impairment.  However, she assigned a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  While she identified deficiencies in important areas of functioning, she assigned a GAF score indicating that those deficiencies were no more than moderate.  The Board therefore finds that the current 50 percent evaluation best contemplates the current manifestations of the Veteran's PTSD.  

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 50 percent are met.  In reaching its conclusion, the Board has considered the Veteran's statements regarding his PTSD symptoms and their impact on his functioning.  He describes anxiety and nervousness, difficulty with crowds, suspiciousness, flashbacks, and sleep disturbance.  However, the evidence as a whole does not demonstrate deficiencies in most areas.  There is no indication of suicidal ideation or obsessional rituals.  The Veteran is able to communicate appropriately.  While mood disturbance is evident, the Veteran is not shown to suffer from near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The Veteran's thought content and communication have repeatedly been found to be within normal limits.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  He has not been found to be in persistent danger of hurting himself or others.  He is oriented.  He is able to establish and maintain effective relationships.  The Veteran's GAF score has been assessed at worst, as 55.  As noted, such a score indicates moderate symptoms.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher, 70 percent evaluation.  Rather, as noted, competent providers and examiners have concluded that the Veteran's symptoms are no more than moderate in degree.  Moreover, the Veteran himself does not describe symptoms that are more than moderate.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with a 50 percent evaluation.  In sum, the evidence demonstrates that the Veteran's symptoms do not cause occupational and social impairment so severe as to result in deficiencies in most areas, as contemplated by the criteria for a 70 percent evaluation.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 50 percent for PTSD, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD and diabetes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


